UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7187



BERNARD RAY RICHARDSON,

                                              Plaintiff - Appellant,

          versus

BARBARA J. WHEELER; R. K. WHITE; DAVID K.
SMITH; BOBBY W. SOLES; JAMES KEELING; ELEANOR
L. STOCKDALE; L. W. HUFFMAN; CAPTAIN BARKS-
DALE; COMMONWEALTH OF VIRGINIA; COUNSELOR
SPICER;   MICHAEL    A.   SHUPE,    Grievance
Coordinator,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-93-872-R)

Submitted:   December 14, 1995            Decided:   January 16, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Bernard Ray Richardson, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinions and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Richardson v. Wheeler, No. CA-93-872-R (W.D. Va. July 10,
1995; Oct. 7, 1994). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process. *




                                                          AFFIRMED




       *
        In light of this disposition, Richardson's motions for
discovery and for appointment of counsel are hereby denied.

                                2